DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 25 May 2022 has been entered. Claims 1-4, 6, 7, 11-16, 19, 22-23, and 25-27 remain pending in this application.  Claims 1, 4, 6, 7, 15, 16, 22, 23, and 26 have been amended and claims 5, 8-10, 17, 18, 20, 21, and 24 have been canceled.  Claim 27 has been newly added. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 7, 11-16, 19, 22-23, and 25-27 have been considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding claim 6, the recitation of “an opening inlet” and “an opening outlet” should read --the opening inlet-- and --the opening outlet--, respectively since the inlet and outlet appear first in claim 1.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 11-16, 19, 22-23, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the opening inlet (18) and the opening outlet (19)” lack adequate antecedent basis in claim 1.  The claim language does not clearly define what these elements correspond to and therefore the recitation renders the claim indefinite.  It is unclear if the opening inlet and outlet are related to the claimed “openings” of the holding element or not.  Clarification is required.
Regarding claim 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 25, “the three-dimensionally structured glass” lacks adequate antecedent basis in claim 1, on which claim 25 depends.  For examination it was assumed the holding element was three-dimensionally structured glass.  
Clarification is required.
Claims 3-4, 6, 7, 11-16, 19, 22-23, 26-27 not specifically addressed, are also rejected for the reasons above due to dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 11, 12, 13, 14, 15, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Sakurai et al. US 2020/0393496 (Sakurai).
Regarding claim 1, Sakurai teaches (Fig. 1, 2) a  test card (probe head 1)for electrically connecting a test piece (measuring instrument) to an electrical test device (device to be inspected), having at least one holding element (pin plate 40) and having a plurality of electrically conductive contact devices (probes 10, 20) guided and/or supported by the holding element (probes 10, 20 guided by pin plate 40), the holding element (pin plate 40) for guiding and/or supporting the contact devices (probes 10, 20) having a plurality of openings (through hole 41, 42) through which one of the contact devices extends (probes 10, 20 extend through holes 41, 42),  wherein:
the holding element has a three-dimensional structure (plate 40 has three dimensional structure inherent to a plate),
the holding element is designed as a guide plate for the contact devices (plate 40 is guide plate for probes 10, 20),
the openings (holes 41, 42) are designed as microbores (see Fig. 1) having a course deviating from a cylinder in their longitudinal extent (see Fig. 1 – holes 41, 42 have wider middle section and narrowed part 41a,42a respectively, thus deviating from cylinder), characterized in that the at least one microbore in the region of the opening inlet (top narrowed part 41a, 42a) and opening outlet (bottom narrowed part 41a, 42a) has a guide cross section for a contact device (cross section of narrowed parts 41a, 42a), and in the region between the opening inlet and opening outlet has a cross section that is larger than the respective guide cross section (see Fig. 1 – cross section of middle portion of hole 41, 42 is larger than cross section of narrowed parts 41a, 42a).
Regarding claim 3, Sakurai teaches (Fig. 1) the test card according to claim 1, characterized in that the holding element (4, 5) is a three-dimensionally structured ceramic element (see para [0026] – pin plate 40 is ceramic.  Plate inherently has three dimensional structure).
Regarding claim 4, Sakurai teaches (Fig. 1) the test card according to claim 1, characterized in that the respective contact device comprises  a needle-shaped contact element, the needle-shaped contact element comprising a contact needle, a bendable needle, or a spring contact pin (see Fig. 1 – probe 10, 20 includes plungers 12, 22 considered as contact needle).
Regarding claim 11, Sakurai teaches (Fig. 1) the test card according to claim 1, characterized by a contact head (pin block 50) which has guide means for alignment with the test device  (pin block 50 includes through holes 51, 52 for aligning probes with the device to be inspected) and supports at least the one guide plate (block 40 is supported by block 50).
Regarding claim 12, Sakurai teaches (Fig. 1) the  test card according to claim 11, characterized in that the contact head (block 50) is designed in one piece with the guide plate (see Fig. 1- 40 and 50 are integrated as one piece).
Regarding claim 13, Sakurai teaches (Fig. 1) the test card according to claim 12, characterized in that the contact head (block 50) carries at least one further guide plate (film 60) which in particular has a coefficient of thermal expansion different from the contact head (film 60 is made of solder resist and is therefore a different material having a different coefficient of thermal expansion than ceramic block 50).
Regarding claim 14, Sakurai teaches (Fig. 1, 2) the test card according to claim 13, characterized in that the contact head (block 50) has at least one spacer between the guide plates (see Fig. 2 – block intermediate layer 45 between blocks 40 and 50 considered the spacer).
Regarding claim 15, Sakurai teaches (Figs. 1, 2) the test card according to claim 11, characterized in that the contact head (block 50) is designed in particular by means of at least one bevel in such a way that the  guide plate (40) facing the test piece (device to be inspected) during electrical connection protrudes from the contact head (plate 40 is attached to and therefore protrudes from block 50).
Regarding claim 26, Sakurai teaches (Fig. 1) method for producing a test card (probe head 1),  according to claim 1 at least one holding element (plate 40) and a plurality of electrically conductive contact devices (probes 10, 20) being provided, the holding element for guiding and/or supporting the contact devices (plate 40 guides probes 10, 20) has a plurality of openings (holes 41, 42) through which one of the contact devices is guided (probes 10, 20 through holes 41, 42), characterized in that the holding element has a three-dimensional structure (plate 40 has three dimensional structure).
Regarding claim 27, Sakurai teaches (Fig. 1) the test card according to claim 1, wherein the opening has different cross- sectional widths at any two longitudinal positions (see Fig. 1 – holes 41, 42 include a wider central region and respective narrowed parts 41a, 42a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. US 2020/0393496 (Sakurai) in view of Zhou et al. US 6,750,136 (Zhou).
Regarding claim 2, Sakurai teaches (Fig. 1) test card according to claim 1, but does not teach the holding element (4, 5) is a three-dimensionally structured glass, in particular a quartz glass.
Zhou teaches (Fig. 1) the holding element is a three-dimensionally structured glass, in particular a quartz glass (see col. 6, lines 47-56 – contactor carrier 20 is made of glass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding element taught by Sakurai to be made of glass as taught by Zhou in order to have an insulating holder for the contacting elements to prevent shorting.
Regarding claim 25, Sakurai teaches (Fig. 1) the test card according to claim 1, including an electrically non-conductive wear protection layer (block 50).
Sakurai does not explicitly teach the three-dimensionally holding element is glass.
Zhou teaches (Fig. 1) the holding element is a three-dimensionally structured glass (see col. 6, lines 47-56 – contactor carrier 20 is made of glass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding element taught by Sakurai to be made of glass as taught by Zhou in order to have an insulating holder for the contacting elements to prevent shorting.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. US 2020/0393496 (Sakurai) in view of Coughlin US 4,506,215 (Coughlin).
Regarding claim 6, Sakurai teaches (Fig. 1) the test card according to claim 1, characterized in that at least one of the microbores (holes 41, 42) has an opening inlet (top 41a, 42a) and an opening outlet (bottom 41a,42a).  
Sakurai does not explicitly teach the opening inlet differs in shape from an opening outlet of the same microbore.
Coughlin teaches (Fig. 4) the opening inlet differs in shape from an opening outlet of the same microbore (see Fig. 4 – guide plate 80 includes holes 24 having a taper only on the top portion, considered the inlet, and have a cylindrical shape for the bottom portion, considered the outlet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening inlet and the opening outlet of the microbores taught by Sakurai to differ in shape as taught by Coughlin in order to use the taper to ease the insertion of the probe while maintaining stability of the probe tip.  
Regarding claim 7, Sakurai teaches test card according to claim 1, characterized in that the opening inlet (top narrowed part 41a, 42a) and opening outlet (bottom narrowed part 41a, 42a) of the same microbore (holes 41, 42).
Sakurai does not explicitly teach the inlet and outlet have a different size and/or a different contour.
Coughlin teaches (Fig. 4) the opening inlet and opening outlet have a different size and/or contour (see Fig. 4 – guide plate 80 includes holes 24 having a taper only on the top portion, considered the inlet, and have a cylindrical shape for the bottom portion, considered the outlet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening inlet and the opening outlet of the microbores taught by Sakurai to differ in size and/or contour as taught by Coughlin in order to use the taper to ease the insertion of the probe while maintaining stability of the probe tip.  

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. US 2020/0393496 (Sakurai) in view Mori et al. US 2017/0242057 (Mori).
Regarding claim 16, Sakurai teaches (Figs. 1, 2) the test card according to claim 1, characterized in that the  least one guide plate (plate 40). 
Sakurai does not teach at least one integral stiffening rib.
Mori teaches (Fig. 1) at least one integral stiffening rib (guide plate 20 is attached to stiffener 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe head taught by Sakurai to include an integral stiffening rib as taught by Mori in order to provide stability and prevent deformation of parts as taught by Mori (see para [0030]).
Regarding claim 19, Sakurai teaches the test card according to claim 1 with the test card (probe head 1)  and holding element (plate 40) with the contact devices (probes 10,20).
Sakurai does not explicitly teach at least one contact distance conversion device (12) which has an electrically non-conductive plate (38) having a test-piece-side first surface (16) and a test-device-side second surface (14), a plurality of contact points (13, 15) being distributed on both surfaces (14, 16), and the contact points (15) being arranged closer to one another on the first surface than the contact devices (13) arranged on the second surface, and having electrical conductors (33, 36) passing through the plate (38), each of which electrically connects a contact element (15) on the first surface (16) to a contact element (13) on the second surface (14).
Mori teaches (Figs. 1 and 2) a test card that has at least one contact distance conversion device (space transformer 12) which has an electrically non- conductive plate (space transformer 12 includes a wiring board as described in para [0031] which inherently includes a non-conductive board with conductive electrical wiring) having a test-piece-side first surface (see Fig. 2 – surface with electrodes T2) and a test-device-side second surface (surface of space transformer 12 adjacent to board 10), a plurality of contact points being distributed on both surfaces (see para [0031] – one surface includes electrodes T2 corresponding to contact probes and other surface includes electrodes for interfacing to mainboard 10), and the contact points  being arranged closer to one another on the first surface than the contact devices arranged on the second surface (see para [0031] – space transformer 12 is for converting the pitch of the electrodes from the first side to the second side), and having electrical conductors (see para [0031] – space transformer 12 is wiring board) passing through the plate (per para [0031] – space transformer 12 is wiring board to connect electrodes T2 to main board 10), each of which electrically connects a contact element (probes 13) on the first surface to a contact element on the second surface (see Fig. 1-2 – space transformer 12 connects probes 13 on side with electrodes T2 to the other surface adjacent main board 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe head taught by Sakurai to include distance conversion device as claimed as taught by Mori in order to interface closely spaced pads on devices to the standard testing equipment as is known in the art.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. US 2020/0393496 (Sakurai) in view of Mori et al. US 2017/0242057 (Mori) and in further view of Hsu US 2017/0122984 (Hsu).
Regarding claim 22, Sakurai in view of Mori teaches the test card according to claim 19, but does not teach the conductors are designed as a coating or filling in a plurality of channels.
Hsu teaches that the conductors (33) are designed as a coating or filling in the channels (see para [0041] – metal lines and vias are formed in substrate of the space transformer 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the conductors taught by Sakurai in view of Mori be coatings or fillings in the channels as taught by Hsu as not more than predictable use of prior art elements according to established functions.  One would be motivated to use metal lines and vias to make desired electrical paths as is known in the art.
Regarding claim 23, Sakurai teaches the test card according to claim 22, but does not teach that at least two of the channels are brought together in the direction of one of the surfaces of the plate.
Mori teaches (Figs. 1 and 2) that at least two of the channels (39) are brought together in the direction of one of the surfaces of the plate (see para [0031] – space transformer 12 converts the pitch of the electrodes from a wider to more narrow pitch.  Therefore, conversion to more narrow includes bringing the channels closer together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the test card taught by Sakurai to include the channel where at least two channels are brought together in the direction of one of the surfaces of the plate as taught by Mori in order to serve as a space transformer and interface wider pitched electrodes to more narrowly pitched electrode.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868